Citation Nr: 0617633	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from November 1944 to 
March 1946.  He died in July 2003 and the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The veteran filed various claims for service connection and 
increased ratings during his lifetime and his claims folder 
contains many medical records from VA facilities.  Before the 
appellant filed her claim, the most recent date on treatment 
records in his file is October 2000 and some C&P examination 
reports are dated January 2001.  In April 2001, the RO 
increased the disability rating for the veteran's 
service-connected ulcer from 20 percent to 60 percent.  

In July 2003, the appellant filed a claim for dependency and 
indemnity compensation in which she asked VA to request 
medical records from the VA hospital because the veteran had 
received medical treatment at VA for the past 20 years.  The 
RO obtained medical records from the veteran's last stay in 
the VA hospital in June and July 2003.  In the September 2003 
rating decision, under the evidence heading, the RO listed 
those final hospital records, the Death Certificate, the 
veteran's service medical records, and a lay statement from 
the appellant as the evidence relied on to decide the claim.  

In her notice of disagreement received in September 2003, the 
appellant asked that more evidence of her husband's treatment 
records at the VA hospital for the past 10 months be 
obtained.  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate her claim (see 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159), nothing in the claims folder 
indicates that the RO requested those VA treatment records.  
Such records are deemed to be within the control of VA and 
should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records. See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).

In December 2004, the appellant testified (transcript page 2) 
that while the veteran had been treated by VA for his 
illnesses, he had been hospitalized in different Veterans 
hospitals.  In addition, she implied that the records she 
wants in particular are those from an eleven-day VA hospital 
stay relating to a hemorrhage that occurred a year before her 
husband's 2003 death.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
action:

1. Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities for the period 
October 2000 to July 2003.  Associate any 
evidence obtained with the claims folder.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a Supplemental Statement of the 
Case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


